                                          Case 3:20-cv-02227-MMC Document 42 Filed 01/25/21 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ALEK ROIS-MENDEZ,                               Case No. 20-cv-02227-MMC
                                  8                      Plaintiff,
                                                                                         ORDER DENYING DEFENDANT'S
                                  9                v.                                    MOTION TO DISMISS PLAINTIFF'S
                                                                                         FIRST AMENDED COMPLAINT
                                  10     CALIFORNIA PHYSICIANS' SERVICE
                                         DBA BLUE SHIELD OF CALIFORNIA,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant California Physicians’ Service dba Blue Shield of

                                  14   California’s (“Blue Shield”) Motion, filed October 28, 2020, “to Dismiss Plaintiff’s First

                                  15   Amended Complaint.” Plaintiff Alek Rois-Mendez (“Rois-Mendez”) has filed opposition,

                                  16   to which Blue Shield has replied. Having read and considered the papers filed in support

                                  17   of and in opposition to the motion, the Court rules as follows.1

                                  18                                          BACKGROUND2

                                  19          At all relevant times, Rois-Mendez was an enrolled Subscriber in a “group

                                  20   employee welfare benefit plan” (“the Plan”) administered by Blue Shield. (See FAC

                                  21   ¶¶ 12-14.) In 2019, Rois-Mendez was diagnosed with parotid gland cancer,3 after which

                                  22   a team of treating physicians at Cedars-Sinai Samuel Oschin Comprehensive Cancer

                                  23   Institute (“Cedars-Sinai”) determined proton beam radiation therapy (“PBRT”)4 “was the

                                  24
                                              1
                                  25              By order filed January 19, 2021, the Court took the matter under submission.
                                              2
                                  26          The following facts are taken from the operative complaint, the First Amended
                                       Complaint (“FAC”).
                                  27          3
                                                  Parotid gland cancer is “cancer of the salivary gland.” (See FAC ¶ 16.)
                                  28          4
                                                  PBRT, a form of radiation therapy, differs from conventional x-ray radiation in
                                            Case 3:20-cv-02227-MMC Document 42 Filed 01/25/21 Page 2 of 5




                                  1    best course of treatment for [him]” and referred him to California Protons Cancer Therapy

                                  2    Center (“California Protons”) for that treatment. (See id. ¶¶ 1, 9, 16, 17.)

                                  3            On June 10, 2019, California Protons submitted, to Blue Shield, a Request for

                                  4    Prior Authorization for Rois-Mendez’s PBRT treatment, which request Blue Shield denied

                                  5    on the ground that PBRT is “investigational.” (See FAC ¶¶ 18-20 (internal quotation and

                                  6    citation omitted).) On July 1, 2019, Rois-Mendez and California Protons submitted, to

                                  7    Blue Shield, a request for expedited appeal of its denial of prior authorization, which

                                  8    request Blue Shield denied, and, on August 8, 2019, California Protons received a letter

                                  9    from Blue Shield, dated August 2, 2019, “wherein Blue Shield upheld its denial of [Rois-

                                  10   Mendez’s] request for PBRT ‘because [his] health plan specifically exclude[d] benefits for

                                  11   services that are experimental or investigational.’” (See id. ¶¶ 21-22, 24 (quoting id. Ex.

                                  12   C).) “Meanwhile, due to medical exigency,” Rois-Mendez began his PBRT treatment with
Northern District of California
 United States District Court




                                  13   California Protons and paid for that treatment “out-of-pocket” (see id. ¶¶ 23, 47), after

                                  14   which, on January 23, 2020, he submitted, to Blue Shield, a post-service claim for his

                                  15   out-of-pocket payments (see id. ¶¶ 23, 25). As of the date the FAC was filed, April 3,

                                  16   2020, Rois-Mendez has not received any response from Blue Shield regarding his post-

                                  17   service claim. (See id. ¶ 27.)

                                  18           Based on the above, Rois-Mendez asserts, pursuant to the Employee Retirement

                                  19   Income Security Act of 1974 (“ERISA”), two Causes of Action, titled, respectively, “Denial

                                  20   of Plan Benefits Under ERISA” and “Equitable Relief.”

                                  21                                          DISCUSSION

                                  22   A.      Motion to Dismiss

                                  23           In its Motion to Dismiss, Blue Shield argues the FAC is subject to dismissal,

                                  24   pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, for lack of subject

                                  25   matter jurisdiction. Specifically, Blue Shield argues, Rois-Mendez lacks standing to bring

                                  26
                                  27   that, when PBRT is administered, “protons deposit much of their radiation directly in the
                                       tumor and then stop,” thereby allowing patients to receive higher doses of radiation “while
                                  28   reducing damage to healthy tissues that surround the tumor.” (See FAC ¶ 3.)

                                                                                     2
                                          Case 3:20-cv-02227-MMC Document 42 Filed 01/25/21 Page 3 of 5




                                  1    the instant claims because, contrary to the allegations in the FAC, Blue Shield has

                                  2    already paid California Protons “for the majority of the PBRT [he] has received,” and has

                                  3    denied the “small number of remaining unpaid claims . . . for reasons other than the

                                  4    investigative/experimental exclusion.” (See Mot. at 1:9-14 (emphasis omitted); see also

                                  5    Mot. at 2:25-27.) In support of such argument, Blue Shield submits numerous

                                  6    “Explanations of Benefits,” which provide information as to Blue Shield’s review and

                                  7    processing of the claims submitted by California Protons. (See Decl. of Leslie Crawford

                                  8    ¶¶ 4-5, Exs. A & B.)

                                  9           “Rule 12(b)(1) jurisdictional attacks can be either facial or factual.” See White v.

                                  10   Lee, 227 F.3d 1214, 1242 (9th Cir. 2000). In a facial attack, “the challenger asserts that

                                  11   the allegations contained in a complaint are insufficient on their face to invoke federal

                                  12   jurisdiction.” See Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).
Northern District of California
 United States District Court




                                  13   In a factual attack, such as the one made here by Blue Shield, “the challenger disputes

                                  14   the truth of the allegations that, by themselves, would otherwise invoke federal

                                  15   jurisdiction.” See id. In resolving a factual attack on jurisdiction, “the district court may

                                  16   review evidence beyond the complaint without converting the motion to dismiss into a

                                  17   motion for summary judgment,” and “[t]he court need not presume the truthfulness of the

                                  18   plaintiff's allegations.” See id. The party opposing the motion bears the burden of

                                  19   establishing subject matter jurisdiction, and, once the moving party has submitted

                                  20   declarations or other admissible evidence, the party opposing the motion must submit

                                  21   evidence sufficient to satisfy that burden. See id.5

                                  22          To establish Article III standing, a plaintiff must have “suffered an injury in fact” that

                                  23   is “fairly traceable to the challenged conduct” and is “likely to be redressed by a favorable

                                  24   judicial decision.” See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Here, Blue

                                  25   Shield, relying on the first two requirements, argues Rois-Mendez “has not suffered any

                                  26
                                  27          5
                                                In this instance, Rois-Mendez has attached exhibits to the FAC and, in response
                                  28   to the instant motion, submitted additional exhibits, accompanied by declarations.

                                                                                      3
                                            Case 3:20-cv-02227-MMC Document 42 Filed 01/25/21 Page 4 of 5




                                  1    injury alleged in the FAC” and has not alleged the requisite “causation” (see Mot. at 6:1,

                                  2    6:18), because, as noted, it assertedly has paid California Protons for the majority of

                                  3    Rois-Mendez’s PBRT and, to the extent it denied payment, it was for reasons other than

                                  4    the reason alleged in the FAC. Blue Shield does not, however, dispute Rois-Mendez’s

                                  5    allegation or supporting evidence that it initially denied prior authorization for Rois-

                                  6    Mendez’s PBRT treatment or that it did so on the basis that such treatment is

                                  7    “investigational,” nor does it dispute that it later upheld such decision on appeal. (See

                                  8    FAC ¶¶ 19, 24; Decl. of Alek Rois-Mendez (“Rois-Mendez Decl.”) ¶ 2; Decl. of Timothy J.

                                  9    Rozelle (“Rozelle Decl.”) Ex. G at 8.)6 Similarly, there is no dispute that Rois-Mendez

                                  10   paid California Protons directly for his PBRT treatment,7 and that, as of the date of the

                                  11   FAC, he had not received from Blue Shield a response to his post-service claim nor any

                                  12   reimbursement from Blue Shield for the costs of his PBRT treatment. (See Rois-Mendez
Northern District of California
 United States District Court




                                  13   Decl. ¶¶ 2-3, 6, 9.) The undisputed facts thus show, contrary to Blue Shield’s assertions,

                                  14   Rois-Mendez has suffered an injury, specifically, out-of-pocket payments for his PBRT

                                  15   treatment, and that such injury is “fairly traceable” to Blue Shield’s above-described

                                  16   conduct as well as “likely to be redressed by a favorable judicial decision.” See Spokeo,

                                  17   136 S. Ct. at 1547.

                                  18           Accordingly, the Court will deny Blue Shield’s Motion to Dismiss.

                                  19   B.      Rois-Mendez’s Request for Leave to Amend FAC

                                  20           In his opposition to the instant motion, Rois-Mendez requests leave to amend the

                                  21   FAC to add two causes of action, namely, “intentional interference with contractual

                                  22
                                               6
                                  23           The page numbers for exhibits attached to the FAC and declarations submitted in
                                       connection with the instant motion, as used herein, are those affixed to the top of each
                                  24   page by this district’s electronic filing program.

                                  25           Blue Shield’s argument that such payment is “irrelevant,” because “ERISA
                                               7

                                       provides for recovery of benefits due under a plan . . . not damages” (see Mot. at 6 n.4
                                  26   (emphasis omitted)), is unavailing, given that the Plan expressly requires payments for
                                       services obtained from a non-Plan provider to be made “directly to the Subscriber” (see
                                  27   FAC Ex. A at 116), and Blue Shield does not dispute California Protons’ status as a non-
                                       Plan provider (see Rozelle Decl. Ex. G at 45). In other words, Rois-Mendez did not
                                  28   receive a benefit to which he was entitled.

                                                                                      4
                                          Case 3:20-cv-02227-MMC Document 42 Filed 01/25/21 Page 5 of 5




                                  1    relations” and “violation of his attorneys’ equitable lien.” (See Opp. at 17:20-22.) “[I]t is

                                  2    axiomatic,” however, “that the complaint may not be amended by briefs in opposition to a

                                  3    motion to dismiss.” See Sathianathan v. Smith Barney, Inc., No. C 04-2130 SBA, 2004

                                  4    WL 3607403, at *9 n.13 (N.D. Cal. June 6, 2005) (internal quotation and citation omitted).

                                  5           Accordingly, the Court will deny Rois-Mendez’s request for leave to amend the

                                  6    FAC, without prejudice to his filing a noticed motion pursuant to the Local Rules of this

                                  7    District. See Civil L.R. 7-1.

                                  8                                           CONCLUSION

                                  9           For the reasons stated above:

                                  10          1.     Blue Shield’s Motion to Dismiss is hereby DENIED.

                                  11          2.     Rois-Mendez’s request for leave to amend the FAC is hereby DENIED,

                                  12   without prejudice to his filing a noticed motion requesting such leave.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: January 25, 2021
                                                                                                 MAXINE M. CHESNEY
                                  16                                                             United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      5
